This case was tried in the district court of Pottawatomie county, by John L. Coffman, district judge, and judgment was rendered for defendant. From this judgment the plaintiff has prosecuted his appeal to this court and has attached to his petition in error a case-made which was settled and sighted by C.A. Knight. The case-made does not show that any notice was given of the time and place for settlement of the case-made as provided for by section 5242, Rev. Laws 1910. It also contains no showing as to why the case-made was not settled and allowed by the judge who tried the case. Not having been settled and signed by the judge who tried the case, the same is a nullity. Although the record in this case does not disclose an attempt to prove disputed portions of the case-made before a special judge under provisions of section 5249, Rev. Laws 1910, it is possible that plaintiff in error was attempting to proceed under the provisions of that section, in having the case-made settled and signed before C.A. Knight; but that question is presented in the Matter of the Last Will and Testament of Harriett H. Cook, Deceased — Davis et al. v. Lambard-Hart Realty  Investment Co. — No. 11403 (this day decided), and it is the opinion of the court that section 5249, Rev. Laws 1910, does not authorize a special judge elected under the provisions of that statute to settle and sign the case-made.
Only errors occurring during the trial of the cause being presented in the petition in error, such errors cannot be reviewed on transcript of the record. Thompson et al. v. Stephens, 73 Oklahoma, 175 P. 742; Simpson v. Henderson Sturges Pilino Co., 31 Okla. 623, 122 P. 174.
The judgment of the trial court is affirmed.
HARRISON, C. J., and KANE, JOHNSON, and NICHOLSON, JJ., concur.